DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al. (US 2015/0336170 A1, hereinafter Wagstaff, previously cited) in view of Tada et al. (JP 62-107846 A, hereinafter Tada).
Re Claim 1. Wagstaff teaches a casting apparatus for continuous or semi-continuous casting of a cast product comprising 

a direct chill casting mold (a mold in Fig. 1 & 24) having a mold cavity (item 116) for at least temporarily holding liquid metal and to at least partially solidify the liquid metal into a cast product, wherein a flow path (item 136, 1302 & 1802) for the liquid metal is defined between the reservoir and the mold cavity, and wherein the casting apparatus is configured such that the liquid metal has a tendency to flow along the flow path from the reservoir into the mold cavity by gravity (g), wherein the liquid metal enters the mold cavity via a first vertically higher side of the mold (top of the mold in Fig. 1 & 24), and wherein the cast product exits the mold via a second vertically lower side of the mold (bottom of the mold in Fig. 1 & 24), and 
a pump (item 104, 1310, 1820, 1822) disposed on the flow path between the reservoir and the mold cavity, wherein the pump is operable to generate a force in the liquid metal that is acting against the tendency of the liquid metal to flow along the flow path from the reservoir into the mold cavity  by gravity (g) to control a flow of the liquid metal from the reservoir into the mold cavity (para. 89, 105-107 & 119-135), wherein the pump is a direct current electromagnetic pump (para. 89, 105-107 & 119-135), 
wherein a flow diverter (Fig. 18 & 24, end of item 1802) is provided on the flow path downstream of the pump to direct at least a portion of the liquid metal in a predetermined direction in the mold cavity.  

	Wagstaff fails to teach that the predetermined direction is perpendicular to the flow path between the reservoir and the mold cavity.
	The invention of Tada encompasses continuous casting method. Tada teaches that the predetermined direction is perpendicular to the flow path between the reservoir and the mold cavity (Fig. 1, abstract) to decrease inclusions in molten metal in a mold and to obtain a billet with better surface quality (abstract).
In view of Tada, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff to have the predetermined direction perpendicular to the flow path between the reservoir and the mold cavity; since Tada teaches the advantage of doing it, which is to decrease inclusions in molten metal in a mold and to obtain a billet with better surface quality (abstract).

Since the apparatus of Wagstaff in view of Tada and the claimed apparatus are structurally indistinguishable, the apparatus of Wagstaff in view of Tada is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Furthermore, “[i]nclusion 

Re Claim 9. The combination teaches wherein the mold comprises means for active cooling of the cast product (Wagstaff, Fig. 1, item 118, para. 89).

Claims 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff in view of Tada as applied to claim 1 above, and further in view of Binczewski (US 4,567,936, previously cited).
The teachings of Wagstaff in view of Tada have been discussed above.
Re Claim 2. Wagstaff in view of Tada additionally teaches a controller (Fig. 24, item 2410), wherein the pump is operably connected with the controller (Fig. 24).

Wagstaff in view of Tada fails to teach a sensor wherein the sensor is operably connected with the controller.

The invention of Binczewski encompasses ingot casting. Binczewski teach a sensor (Fig. 1, item 60) for detecting a level (h) of liquid metal in the mold cavity, wherein the sensor is operably connected with the controller (item 65).
In view of Binczewski, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Tada to employ a sensor and connect with the controller, since Binczewski teaches the advantage of using it, which is to control metal feeding (C8/L24-C9/L12).

Re Claim 3. Binczewski teaches wherein the first side of the mold is at least partially sealed (Fig. 1, item 68) so that an atmosphere within the mold cavity is separated from an atmosphere surrounding the casting apparatus, and wherein the atmosphere within the mold cavity between the liquid metal in the mold cavity and the first side is controlled such as to control oxidation of the liquid metal in the mold cavity (C9/L13-26).  
In view of Binczewski, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Tada to at least partially seal the first side of the mold, since Binczewski teaches the advantage of doing it, which is to prevent oxidation (C9/L13-26).

Re Claims 7 and 8. Since the casting apparatus of Wagstaff in view of Tada and Binczewski and the claimed apparatus are structurally indistinguishable, the controller of Wagstaff in view of Tada and Binczewski is capable of performing all the claimed functions.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff in view of Tada and Binczewski as applied to claim 2 above, respectively, and further in view of Van Den Berg (US 8,717,222 B2, previously cited).
Wagstaff in view of Tada and Binczewski fails to teach that the sensor is a radar sensor that emits electro-magnetic radar radiation having a frequency of 80 GHz or higher.

The invention of Van Den Berg encompasses apparatus for monitoring the surface of slag and molten metal in a mold. Van Den Berg teaches that the sensor is a radar sensor that emits 
In view of Van Den Berg, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Barczewski to employ a radar senor in place of a liner transducer is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

Re Claim 5. The combination teaches wherein there is provided an at least partially radar radiation transparent body (Van Den Berg, Fig. 2, item 21) in a radar beam path between the radar sensor and the liquid metal in the mold cavity (Fig. 2), and wherein the at least partially radar radiation transparent body has two outer surfaces (left and right surfaces of item 21) that each have a normal vector that is not parallel to a straight line between the radar sensor and the liquid metal in the mold cavity in the radar radiation area (Fig. 2) to avoid detection of radar radiation reflected by the at least partially radar radiation transparent body with the radar sensor.  

Re Claim 6. The combination fails to teach wherein the at least partially radar radiation transparent body is provided integrally with the sealed first side of the mold.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Tada, Binczewski, and Van Den Berg to provide at least partially radar radiation transparent body integrally with the sealed first side of the mold, to make the apparatus more compact.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Tada addresses the new limitation.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/24/2022